





Execution Copy
January 30, 2018
Roadrunner Transportation Systems, Inc.
1431 Opus Place, Suite 530
Downers Grove, Illinois 60515
Attn:    Curtis W. Stoelting,
Chief Executive Officer


Ladies and Gentlemen:
This letter agreement (this “Agreement”) sets forth the several (and not joint
and several) commitment of each investor set forth on Exhibit A hereto (each, an
“Equity Sponsor”) to purchase, directly or indirectly, on the terms and subject
to the conditions contained herein, certain equity interests of Roadrunner
Transportation Systems, Inc., a Delaware corporation (“Roadrunner”). This
Agreement is also in reference to (i) that certain Investment Agreement, dated
as of May 1, 2017 (as amended, the “Investment Agreement”), among Roadrunner and
the Equity Sponsors, and (ii) that certain Credit Agreement, dated as July 21,
2017 (as amended, the “Credit Agreement”), among (x) Roadrunner, (y) the
“Borrowers,” the “Subsidiary Guarantors” and the “Lenders” named therein, and
(z) BMO Harris Bank, N.A., as Administrative Agent, Swing Line Lender and a
Letter of Credit Issuer. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Investment Agreement (to
the extent such terms are defined therein).
1.Commitment.


(a)Each Equity Sponsor hereby severally, and not jointly, commits (each, a
“Commitment”) to purchase, or cause one or more of its Affiliates or designees
to purchase, from time to time at the request of Roadrunner prior to the
six-month anniversary hereof, directly or indirectly, on the terms and subject
to the conditions set forth herein, newly-issued shares of Series E Preferred
Stock (the “New Preferred Shares”) with an aggregate purchase price of up to
$52,500,000, allocated to the Equity Sponsors in accordance with the percentages
set forth on Exhibit A hereto. Roadrunner and the Equity Sponsors agree that,
notwithstanding anything to the contrary in the Certificate of Designations, the
“Issuance Date” (as defined in the Certificate of Designations) for each of the
New Preferred Shares will be deemed to be May 2, 2017. The per share purchase
price for the New Preferred Shares shall be as follows: (i) the per share
purchase price for the New Preferred Shares shall equal $1,000 until such time
as an aggregate purchase price of $17,500,000 has been paid in respect of the
New Preferred Shares (the “First Tranche Milestone”), (ii) the per share
purchase price for the New Preferred Shares shall equal $960 from and after the
First Tranche Milestone until such time as an aggregate purchase price of
$35,000,000 has been paid in respect of the New Preferred Shares (the “Second
Tranche Milestone”) and (iii) the per share purchase price for the New Preferred
Shares shall equal $920 from and after the Second Tranche Milestone.


(b)In consideration for the Commitment, Roadrunner shall make a cash payment to
the Equity Sponsors in an aggregate amount of $1,000,000, which payment shall be
allocated to the Equity Sponsors in accordance with the percentages set forth on
Exhibit A hereto and made within thirty (30) days of the date hereof by wire
transfer of immediately available funds to one or more bank accounts designated
in advance by the Equity Sponsors; provided, however, that (x) Roadrunner shall
have the right (upon notice to the Equity Sponsors) to terminate this Agreement
within thirty (30) days of the date hereof if Roadrunner has not sold any New
Preferred Shares to the Equity Sponsors and Roadrunner has not received all
required Credit Agreement approvals with respect to the sale of the New
Preferred Shares and the other transactions contemplated hereby, and (y) in the
event of such termination, no payment will be due from Roadrunner to the Equity
Sponsors hereunder.





--------------------------------------------------------------------------------





2.Conditions. Each Equity Sponsor’s obligation to fund its Commitment shall be
subject to the following:


(a)Roadrunner shall have notified the Equity Sponsors at least five (5) Business
Days prior to any desired sale of New Preferred Shares to the Equity Sponsors
(and in no event shall the Equity Sponsors be required to purchase less than an
aggregate of $8,750,000 of New Preferred Shares at any time);


(b)Any desired sale of New Preferred Shares to the Equity Sponsors shall be made
(A) pursuant to an investment agreement containing (i) representations and
warranties made by Roadrunner and the survival thereof, (ii) conditions to
closing and (iii) covenants with respect to tax matters that are no less
favorable to the Equity Sponsors than the terms with respect to such matters set
forth in the Investment Agreement, mutatis mutandis to eliminate provisions that
are no longer applicable to Roadrunner and (B) subject to amendment of the
Stockholders Agreement (as defined in the Investment Agreement) to extend the
benefits of such Agreement to such New Preferred Shares;


(c)Roadrunner shall have received all approvals (if any) required under the
Credit Agreement, as well as any applicable approvals required under stock
exchange rules or applicable Laws, in connection with the issuance and sale of
the New Preferred Shares as contemplated by this Agreement;


(d)No “Default” under the Credit Agreement shall have occurred and be
continuing, or would result from the desired sale of New Preferred Shares; and


(e)No “Triggering Event” (as defined in the Certificate of Designations) shall
have occurred and be continuing, or would result from the desired sale of New
Preferred Sales.


3.Representations and Warranties. Each party hereby represents and warrants to
the other parties, solely with respect to such parties, that (a) such party has
all requisite corporate or limited partnership power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by such party has been duly and validly authorized and
approved by all necessary action by it, (c) this Agreement has been duly and
validly executed and delivered by such party and (assuming due execution and
delivery of this Agreement by the other parties) constitutes a legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles and (d) the
execution, delivery and performance by such party of this Agreement do not and
will not (i) violate such party’s Organizational Documents, (ii) violate any
applicable law or judgment or (iii) result in any violation of, or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to the loss of
any benefit under, any contract to which such party is a party. Each Equity
Sponsor hereby represents and warrants to Parent, solely with respect to such
Equity Sponsor, that such Equity Sponsor has unrestricted available funds or
capital commitments in an amount that, after subtracting any other outstanding
commitments or liabilities of such Equity Sponsor, is not less than its
Commitment and may be used to satisfy such Equity Sponsor’s obligations
hereunder without satisfaction of conditions outside of such Equity Sponsor’s
control (other than the conditions expressly set forth herein).


4.Parties in Interest; Enforceability. This Agreement shall only be binding upon
the parties hereto and their respective successors and permitted assigns. This
Agreement is not intended to, and does not, confer upon any other Person any
benefits, rights or remedies.


5.Amendment. No amendment, modification or waiver of any provision of this
Agreement will be enforceable unless approved in writing by Roadrunner and each
Equity Sponsor.


6.Termination. This Agreement and all obligations of each Equity Sponsor to fund
its Commitment will terminate automatically and immediately upon the earlier of
(i) the six-month anniversary of this Agreement and (ii) the occurrence of a
“Change of Control” (as such term is defined in the Certificate of
Designations). Notwithstanding





--------------------------------------------------------------------------------





anything set forth in this Section 6, Sections 7 through 11 and Section 13 shall
survive the termination of this Agreement, subject to the applicable statute of
limitations.


7.Headings; Construction. The descriptive headings contained in this Agreement
are for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement. The language used in
this Agreement shall be deemed to be the language chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied
against any Person.


8.Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.


(a)This Agreement will be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction. The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the Borough of Manhattan, State of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby. The parties hereby irrevocably and
unconditionally consent to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such action, suit or proceeding
and irrevocably waive, to the fullest extent permitted by law, any objection
that they may now or hereafter have to the laying of the venue of any such
action, suit or proceeding in any such court or that any such action, suit or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 5.7 of the Investment
Agreement shall be deemed effective service of process on such party.


(b)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


9.Entire Agreement; Integration. This Agreement constitutes the entire agreement
of Roadrunner and each Equity Sponsor with respect to the subject matter hereof,
and supersedes all prior agreements, understandings and statements, written or
oral, which may have related to such subject matter in any way, between the
Equity Sponsors or any of their Affiliates, on the one hand, and Roadrunner or
any of its Affiliates, on the other, with respect to the transactions
contemplated hereby. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.


10.No Assignment. Neither this Agreement nor any Commitment evidenced by this
Agreement shall be assignable without the prior written consent of Roadrunner
and each Equity Sponsor; provided, however, that, without the consent of
Roadrunner, each Equity Sponsor may assign all or any portion of its Commitment
hereunder to any Affiliate of such Equity Sponsor; provided, that such Equity
Sponsor shall remain liable for all of its obligations hereunder to the extent
not performed by the assignee. Any purported assignment of this Agreement or any
Commitment in contravention of this Section 10 shall be null and void ab initio.


11.No Recourse against Affiliates, etc. Notwithstanding anything that may be
expressed or implied in this Agreement, by their acceptance hereof Roadrunner
covenants, acknowledges and agrees for itself and its Affiliates, that (a) no
Person other than the Equity Sponsors shall have any obligation hereunder,
(b) notwithstanding that each Equity Sponsor is a limited partnership, no
recourse hereunder or under any documents or instruments delivered in





--------------------------------------------------------------------------------





connection herewith may be sought or had against any Affiliate of such Equity
Sponsor, whether by the enforcement of any judgment or assessment or by any
legal or equitable proceeding or by virtue of any statute, regulation or other
applicable Law, and (c) no liability whatsoever will attach to, be imposed on or
otherwise be incurred by any Person not a party to this Agreement in connection
with this Agreement or any documents or instrument delivered in connection
herewith or in respect of any oral representations made or alleged to be made in
connection herewith or therewith for any obligation of any Equity Sponsor under
this Agreement or in connection with its Commitment, or any claim (whether at
law or equity or in tort, contract or otherwise) based on, in respect of, or by
reason of this Agreement or its Commitment. Notwithstanding anything to the
contrary herein, this Section 11 shall survive the termination of this
Agreement.


12.Specific Performance. Each of the parties hereto agrees that irreparable
damage for which monetary damages, even if available, would not be an adequate
remedy would occur in the event that it does not perform its obligations under
the provisions of this Agreement (including failing to take such actions as are
required of it hereunder) in accordance with its specified terms or otherwise
breach such provisions. Each Equity Sponsor acknowledges and agrees that (i)
Roadrunner shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in the designated courts
described herein and (ii) such rights of specific performance are an integral
part of the transactions contemplated by this Agreement. Each Equity Sponsor
agrees that it will not oppose the granting of an injunction, specific
performance and/or other equitable relief on the basis that any other party has
an adequate remedy at law or that an award of specific performance is not an
appropriate remedy for any reason at law or in equity. Each of the parties
hereto acknowledges and agrees that if Roadrunner seeks an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, then Roadrunner shall not be
required to provide any bond or other security in connection with any such order
or injunction.


13.Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission or by e-mail of a .pdf
attachment shall be effective as delivery of a manually executed counterpart of
this Agreement.


14.Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted (except if not a Business Day then the next Business Day)
via email, telecopy (or other facsimile device) to the email address or number
set out below if the sender, on the same day, sends a confirming copy of such
notice by a recognized overnight delivery service (charges prepaid), (c) the day
following the day (except if not a Business Day, then the next Business Day) on
which the same has been delivered prepaid to a reputable national overnight air
courier service or (d) the third Business Day following the day on which the
same is sent by certified or registered mail, postage prepaid. Notices, demands
and communications, in each case to the respective parties, shall be sent to the
applicable address set forth in the Investment Agreement, unless another address
has been previously or is hereafter specified in writing by such party.


15.Relationship of the Equity Sponsors; Several Liability. Each party
acknowledges and agrees that (a) this Agreement is not intended to, and does
not, create any agency, partnership, fiduciary or joint venture relationship
between or among any of the parties hereto and neither this Agreement nor any
other document or agreement entered into by any party hereto relating to the
subject matter hereof shall be construed to suggest otherwise, (b) the
obligations of each Equity Sponsor under this Agreement are solely contractual
in nature and (c) the determinations of each Equity Sponsor to enter into this
Agreement, waive and/or enforce any right of such Equity Sponsor hereunder
and/or consummate the transactions contemplated hereby shall be made independent
of the other Equity Sponsor. Notwithstanding anything to the contrary contained
in this Agreement, the liability of each Equity Sponsor hereunder shall be
several, not joint and several, and no Equity Sponsor and/or its permitted
assignees will have any obligation under any circumstance to contribute to,
purchase equity securities of, or otherwise provide funds to, Roadrunner in any
amount in excess of such Equity Sponsor’s Commitment.
[Remainder of the page intentionally left blank - signature page follows]





--------------------------------------------------------------------------------





 
BROCKDALE INVESTMENTS LP
By: Middleton International Limited, its General Partner
By: /s/ Elliot Greenberg
Name: Elliot Greenberg
Title: Vice President
 
ELLIOTT ASSOCIATES, L.P.
By: Elliott Capital Advisors, L.P., its General Partner
By: Braxton Associates, Inc., its General Partner
By: /s/ Elliot Greenberg
Name: Elliot Greenberg
Title: Vice President






--------------------------------------------------------------------------------







 
Agreed to and accepted:
 
ROADRUNNER TRANSPORTATION SYSTEMS, INC.
By: /s/ Curtis W. Stoelting
Name: Curtis W. Stoelting
Title: Chief Executive Officer








--------------------------------------------------------------------------------





EXHIBIT A
EQUITY SPONSOR
COMMITMENT PERCENTAGE
Elliott Associates, L.P.
32.0%
Brockdale Investments LP
68.0%
Total:
100.0%










